UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6933


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER MITCHELL, a/k/a Hassan Jones, a/k/a Q Ili-Yaas
Haakeem Farrakhan-Muhammad,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:90-cr-00020-2)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Mitchell, Appellant Pro Se.   John J. Frail, Steven
Loew, Assistant United States Attorneys, Candace Haley Bunn,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher         Mitchell       appeals    the    district   court’s

order   denying   his     18    U.S.C.    § 3582(c)(2)         (2006)   motion    for

reduction of sentence.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          United States v. Mitchell, No. 2:90-cr-

00020-2   (S.D.W.   Va.    May     22,    2013).        We   dispense    with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          2